 
Exhibit 10.10
 
LOCKUP AGREEMENT
 
THIS LOCKUP AGREEMENT (the “Agreement”) is made as of the 8th day of February,
2011, by [__________] (“Holder”) in connection with his ownership of shares
of Ads In Motion, Inc., a Delaware corporation (the “Company”).  Capitalized
terms not defined herein shall have the same meaning ascribed to such terms in
that certain Securities Purchase Agreement dated as of the date hereof by and
among the Company and the purchasers signatory thereto (the “Purchase
Agreement”).
 
RECITALS
 
WHEREAS, the Company is offering (the “Offering”) Debentures in the aggregate
principal amount of $4,000,000 and the Warrants.  The Debentures and the
Warrants sold in the Offering will not be registered under the Securities Act in
reliance upon an exemption(s) from securities registration afforded by the
provisions of Section 4(2) and Rule 506 of Regulation D as promulgated by the
Commission under the Securities Act;
 
WHEREAS, immediately following the closing of the Offering, Holder shall be the
beneficial owner of [__________] shares of Common Stock; and
 
WHEREAS, as a condition to the Offering and as an inducement to the Purchasers
to enter into the Purchase Agreement, Holder understands that the Purchasers
have required, and the Company has agreed to obtain on behalf of the Purchasers
an agreement from the Holder to refrain from selling any of the Lockup Shares,
as defined below, for a period commencing on the closing date of the Offering
(“Closing Date”) and ending on the date that is the earlier of (i) the date that
is eighteen (18) months from the Closing Date; (ii) the date on which the
Debentures have been converted and/or repaid in full (the “Restricted Period”).
 
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:
 
Section 1. Sale Restriction.
 
(a) Holder hereby agrees that during the Restriction Period, the Holder will not
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
lend, transfer or otherwise dispose of any shares of Common Stock, Common Stock
Equivalents or any options, warrants or other rights to purchase any other
security of the Company which Holder owns or has a right to acquire as of the
date hereof (collectively, the “Lockup Shares”), other than in connection with
an offer made to all shareholders of the Company in connection with merger,
consolidation or similar transaction involving the Company.  Holder further
agrees that the Company is authorized to and the Company agrees to place “stop
orders” on its books to prevent any transfer of the Lockup Shares held by Holder
in violation of this Agreement.  The Company agrees not to allow to occur any
transaction inconsistent with this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b) Any subsequent issuance to and/or acquisition by Holder of Common Stock,
Common Stock Equivalents or any options, warrants or other rights to purchase
any other security of the Company will be deemed to be “Lockup Shares” and will
be subject to the provisions of this Agreement.
 
(c) Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer all or
any portion of the Lockup Shares (i) as a bona fide gift or transfer by will or
intestacy, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the Holder, provided that any such
transfer shall not involve a disposition for value, (iii) any other Person that
directly or indirectly, whether through one or more intermediaries or otherwise,
controls or is controlled by or is under common control with the Holder;
provided, that, in the case of any transfer described in clauses (i), (ii) or
(iii), each donee or transferee agrees in writing to be bound by the terms and
conditions contained herein in the same manner as such terms and conditions
apply to the undersigned.  For purposes hereof, “immediate family” means any
relationship by blood, marriage or adoption, not more remote than first cousin
and “control” (including with correlative meanings “controlled by” and “under
common control with”) of a Person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.  For purposes
hereof, the Holder shall be deemed to control any of his or her immediate family
members
 
Section 2. Miscellaneous.
 
(a) At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Subscriber to carry out the intent and purposes of
this Agreement.
 
(b) No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Holder and the Purchasers holding at least 67% in interest of the Debentures
then outstanding or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
(c) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, borough of Manhattan for the adjudication of any dispute
hereunder, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.   If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
(e) The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.
 
(f) The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Purchasers identified in the Purchase Agreement, may be
enforced by the Purchasers and may not be amended without the consent of the
Subscribers, which may be withheld for any reason.
 
(g) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns.  Neither the Company nor any
Purchaser may assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser in the case of an assignment
by the Company or by the Company with respect to a Purchaser.
 
(h) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(i) This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
(Signature Pages Follow)
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.
 


 
Holder:
 
______________________________    
Name:
 
 
Company:
 
ADS IN MOTION, INC.

 
By:         ______________________________
Name:      Jordan Glatt
Title:       President and Chief Executive Officer
 


 


 5

--------------------------------------------------------------------------------